        Case 2:19-cv-06155-ER Document 13 Filed 03/22/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HINDOLUI KENNIE,                    :       CIVIL ACTION
                                    :       NO. 19-6155
            Petitioner,             :
      v.                            :
                                    :
DAWN CLARK, et al.,                 :
                                    :
            Respondents.            :


                                    ORDER

            AND NOW, this 22nd day of March, 2021, upon

consideration of Hindolui Kennie’s Petition for Writ of Habeas

Corpus (ECF No. 3), the Respondents’ Answer (ECF No. 11), the

other documents filed by the parties, and after review of the

Report and Recommendation of U.S. Magistrate Judge Carol Sandra

Moore Wells (ECF No. 12), it is hereby ORDERED that:

            1. The Report and Recommendation is APPROVED and

               ADOPTED; 1

            2. The Petition for a Writ of Habeas Corpus is

               DISMISSED AS MOOT, without an evidentiary hearing; 2

               and



1     Petitioner was released from prison in February 2020, and it is not
clear whether he received a copy of the Report and Recommendation. However,
it is the Petitioner’s job to inform the court of any address change, and he
has not done so since his release in February. Consequently, there is no way
for the court to mail him a copy of the Report and Recommendation.
2     All four of Petitioner’s constitutional claims attack the validity of a
probation detainer that was lodged against him for his 2016 case. He requests
that the probation detainer be rescinded. However, the detainer for the 2016
case has already expired. Consequently, this court cannot provide Petitioner
any relief and his claims are moot.
Case 2:19-cv-06155-ER Document 13 Filed 03/22/21 Page 2 of 2



   3. Petitioner has neither shown denial of a federal

      constitutional right, nor established that

      reasonable jurists would disagree with this court’s

      procedural disposition of his claims. Consequently,

      a certificate of appealability is DENIED.

   AND IT IS SO ORDERED.



                     ____________________________
                     EDUARDO C. ROBRENO, J.




                             2
